Name: Council Regulation (EC) NoÃ 919/2005 of 13 June 2005 amending Regulation (EC) NoÃ 827/2004 as regards the prohibition of imports of Atlantic bigeye tuna from Cambodia, Equatorial Guinea and Sierra Leone, and repealing Regulation (EC) NoÃ 826/2004 prohibiting imports of blue-fin tuna from Equatorial Guinea and Sierra Leone and Regulation (EC) NoÃ 828/2004 prohibiting imports of swordfish from Sierra Leone
 Type: Regulation
 Subject Matter: Africa;  trade policy;  fisheries;  Asia and Oceania
 Date Published: nan

 18.6.2005 EN Official Journal of the European Union L 156/1 COUNCIL REGULATION (EC) No 919/2005 of 13 June 2005 amending Regulation (EC) No 827/2004 as regards the prohibition of imports of Atlantic bigeye tuna from Cambodia, Equatorial Guinea and Sierra Leone, and repealing Regulation (EC) No 826/2004 prohibiting imports of blue-fin tuna from Equatorial Guinea and Sierra Leone and Regulation (EC) No 828/2004 prohibiting imports of swordfish from Sierra Leone THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof, Having regard to the proposal from the Commission, Whereas: (1) The Community has been a Contracting Party to the International Convention for the Conservation of Atlantic Tunas signed in Rio de Janeiro on 14 May 1966, as amended by the Protocol annexed to the Final Act of the Conference of Plenipotentiaries of the States Parties to the Convention signed at Paris on 10 July 1984 (the ICCAT Convention) since 14 November 1997, following the adoption of Council Decision 86/238/EEC (1). (2) The ICCAT Convention provides a framework for regional cooperation in the conservation and management of tuna and tuna-like species in the Atlantic Ocean and its adjacent seas through the establishment of an International Commission for the Conservation of Atlantic Tunas (ICCAT) and the adoption by the latter of conservation and management measures which become binding on the contracting parties. (3) In 1998, ICCAT adopted resolution 98-18 concerning the unreported and unregulated catches of tuna by large-scale longline vessels in the Convention area. That resolution established procedures for the identification of countries whose vessels had fished for tuna and tuna-like species in a manner which diminished the effectiveness of ICCAT conservation and management measures. It also specified measures to be taken, including if necessary non-discriminatory trade restrictive measures, in order to prevent those countries vessels from continuing such fishing practices. (4) Since the adoption of resolution 98-18, ICCAT has identified Bolivia, Cambodia, Equatorial Guinea, Georgia and Sierra Leone as countries whose vessels fish Atlantic bigeye tuna (Thunnus obesus) in a manner which diminishes the effectiveness of its conservation and management measures, substantiating its findings with data concerning catches, trade and the activities of vessels. (5) ICCAT has also identified Equatorial Guinea and Sierra Leone as countries whose vessels fish Atlantic blue-fin tuna (Thunnus thynnus) in a manner which diminishes the effectiveness of its conservation and management measures. (6) ICCAT has furthermore identified Sierra Leone as country whose vessels fish Atlantic swordfish (Xiphias gladius) in a manner which diminishes the effectiveness of its conservation and management measures. (7) Imports of Atlantic bigeye tuna originating in Bolivia, Cambodia, Equatorial Guinea, Georgia and Sierra Leone are currently prohibited by Regulation (EC) No 827/2004 (2). (8) Imports of Atlantic blue-fin tuna originating in Equatorial Guinea and Sierra Leone are currently prohibited by Regulation (EC) No 826/2004 (3). (9) Imports of Atlantic swordfish originating in Sierra Leone are currently prohibited by Regulation (EC) No 828/2004 (4). (10) At its 14th Special Meeting in 2004, ICCAT acknowledged the efforts made by Cambodia, Equatorial Guinea and Sierra Leone to address its concerns and adopted recommendations for the lifting of trade-restrictive measures against those three countries. (11) Regulation (EC) No 827/2004 should therefore be amended accordingly. (12) Regulations (EC) No 826/2004 and (EC) No 828/2004 should accordingly be repealed, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 827/2004 is hereby amended as follows: 1. In Article 2(1) Cambodia, Equatorial Guinea and Sierra Leone shall be deleted; 2. In Article 3 Bolivia, Georgia and Sierra Leone shall be replaced by Bolivia and Georgia. Article 2 Regulations (EC) No 826/2004 and (EC) No 828/2004 shall be repealed. Article 3 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 13 June 2005. For the Council The President J. ASSELBORN (1) OJ L 162, 18.6.1986, p. 33. (2) OJ L 127, 29.4.2004, p. 21. (3) OJ L 127, 29.4.2004, p. 19. (4) OJ L 127, 29.4.2004, p. 23.